Citation Nr: 0814873	
Decision Date: 05/06/08    Archive Date: 05/12/08

DOCKET NO.  04-22 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
arthritis.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

4.  Entitlement to service connection for the residuals of a 
head injury to include a depressed skull fracture.  

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a dental condition 
for compensation purposes.

9.  Entitlement to service connection for a respiratory 
disorder, most recently diagnosed as chronic obstructive 
pulmonary disease (COPD), to include as a residual of 
exposure to asbestos during service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1947 to November 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied service 
connection for most of the disabilities indicated above.  A 
December 2006 rating decision denied service connection for a 
depressed skull fracture.  

A motion to advance this case on the Board's docket was 
granted by the Board for good cause in April 2008.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).

In his April 2003 claim, the veteran included a claim for a 
dental injury.  If it was the veteran's intent to file a 
dental claim for outpatient treatment purposes, he should 
file that claim with his local VA outpatient clinic or ask 
the RO to send his claim to the appropriate VA office.  See 
M21-1MR, Part III.ii.2.B.6.c; Part IV.ii.1.A.2.c; and Part 
IX.ii.2.2-3.  

The issues of service connection for hearing loss, knee 
disorders, a head injury, and a back disability are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of any diagnosis of:  tinnitus, 
hypertension or a respiratory disorder, during active 
service.  

2.  There is no evidence that hypertension became manifest to 
a degree of 10 percent within the first year after the 
veteran separated from service.  

3.  There is no competent medical evidence which relates any 
current tinnitus, hypertension or respiratory disorder, 
including COPD, to active service or to exposure to asbestos 
during active service.

4.  The veteran has not been shown to have a dental disorder 
for compensation purposes.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §3.303 (2007).  

2.  Hypertension was not incurred in, or aggravated by, 
active military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).  

3.  A respiratory disorder, to include COPD, was not incurred 
in, or aggravated by, active military service, and is not a 
residual of exposure to asbestos during active service.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

4.  Service connection for compensation purposes for a dental 
disorder is not warranted. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.381 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

In the present case, the veteran filed his initial claim for 
service connection in  April 2003.  The VCAA duty to notify 
was satisfied by a letter to the veteran dated May 2003 that 
fully addressed all four notice elements.  This letter 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Notice with respect to this 
information was provided to the veteran in a letter dated 
March 2006.  

With respect to the veteran's claims for service connection, 
the duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Board notes 
that such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
had an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  In this case, VA examinations were accorded 
the veteran.  All medical records related to this claim, and 
identified by the veteran, have been obtained.  Consequently, 
the Board finds that VA did not have a duty to assist that 
was unmet.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: his 
contentions; service medical records; private medical 
records; VA medical treatment records; and, VA examination 
reports.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis will focus 
specifically on what the evidence shows, or fails to show, 
with respect to the veteran's claims for service connection.  

II.  Factual Background

The evidence of record confirms that the veteran served in 
the Navy from November 1947 to November 1951.  His separation 
papers, DD Form 214, reveal that his rate was "CD" which 
indicates either "driver" or "construction driver."  This 
form also indicates that his most significant duty assignment 
was with a NCB [Naval Construction Battalion] in Guam.  
Copies of other service personnel records confirm that the 
veteran had service with several Naval Construction 
Battalions and Amphibious Construction Battalions during 
active service.  This evidence confirms that during service, 
the veteran served as a "Sea Bee" in various Naval 
Construction Battalions.  

As noted above, the veteran separated from active service in 
November 1951.  Review of the record reveals that he did not 
file a claim for service connection until he submitted a VA 
From 21-525 in April 2003, over half a century after he 
separated from active service.  On Part B of this form the 
veteran indicated several disabilities which he was claiming 
service connection for.  In the sections which asked when the 
disability began, when he was treated, and where he was 
treated, he merely indicated "during service, see service 
medical records."  Interestingly, one of the disabilities 
claimed at this time was "back condition secondary to knee 
injury [during service];" yet he still indicated onset 
during service even though he also indicated it was a claim 
for secondary service connection for the back disability.  

VA's duty to assist is heightened when records cannot be 
located that were in the control of a government agency.  
Gobber v. Derwinski, 2 Vet. App. 470 (1992).  VA has a 
heightened obligation to search for alternate medical records 
when service medical records are not available and must also 
provide an explanation to the veteran regarding VA's 
inability to obtain his service medical records.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

The RO requested copies of the veteran's service medical 
records.  In July 2003, VA was informed that an extensive 
search was conducted and that the records were not found.  In 
July 2003, the RO informed the veteran by letter that his 
service medical records could not be obtained and provided 
him notice as to what additional information was needed, and 
additional records that could be provided to help 
substantiate his claims for service connection.  Based upon 
information provided by the veteran some private medical 
records have been obtained.  However, these records date to 
1992 and no earlier.  This still leaves a gap of over four 
decades between the veteran's separation from active service 
and the first medical evidence of record.  

III.  Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Hypertension may be presumed to have been incurred during 
active military service if they become manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court of Appeals for Veterans Claims has also held that 
where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit 
has also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

A.  Tinnitus

In May 2003, a VA audio examination of the veteran was 
conducted.  The veteran reported being exposed to noise 
during combat in Korea during active service.  He also 
reported that after he left service he was employed as a coal 
miner for thirty seven years.  Finally, he also reported 
being a recreational hunter subsequent to service.  He did 
not report using hearing protection during any occupational 
or recreational noise exposure.  The veteran reported having 
constant tinnitus in both ears for "fifteen or more years."  

The Board notes that whether, or not, the veteran had combat 
service in Korea, need not be resolved.  It is sufficient to 
acknowledge that as a member of a Naval Construction 
Battalion from 1947 to 1951 the veteran did have noise 
exposure during his period of active military service.  
However, it must also be acknowledged that during post-
service employment as a coal miner, the veteran would have 
had occupational noise exposure also.  

The preponderance of the evidence is against the veteran's 
claim for service connection for tinnitus.  Although the 
veteran had noise exposure during service.  The first 
indication of any complaints of tinnitus are found in the 
2003 VA examination report on which the veteran reported 
experiencing tinnitus since approximately 1988, which is over 
35 years after he separated from service.  Moreover, there is 
no medical opinion of record which in any way relates the 
veteran's current tinnitus to his active service, or to noise 
exposure during service.  Accordingly, service connection 
must be denied.  

B.  Hypertension

The veteran merely asserts that he has hypertension and that 
service connection is warranted.  On his original claim form 
he indicated that he had hypertension during service.  As 
noted above, the veteran's service medical records can not be 
obtained.  At the VA examination in May 2003, the veteran 
reported that he had been diagnosed with hypertension for 
approximately 10 to 15 years and that it was controlled with 
medication.

Private medical records related to spinal surgery dated in 
1992 have been obtained and they do not indicate any 
diagnosis of hypertension.  A private cardiac evaluation of 
the veteran was conducted in October 2000 and the report 
indicates a diagnosis of "hypertensive cardiovascular 
disease."  However, there is no etiology opinion contained 
in the evaluation report.  

The preponderance of the evidence is against the veteran's 
claim for service connection for hypertension.  The medical 
evidence of record clearly establishes that the veteran has a 
current diagnosis of hypertension which is controlled with 
medication.  However, there is no medical record showing a 
diagnosis of hypertension prior to the year 2000, and the 
veteran indicates that he was not diagnosed with the disorder 
prior to 1998.  There is no evidence of record showing a 
diagnosis of hypertension, during service, within a year or 
separation from service, or even within three decades after 
separation from service.  There is no medical opinion which 
in any way links the veteran's current hypertension to his 
active service.  Accordingly, service connection for 
hypertension must be denied.  

C.  COPD

In his April 2003 claim the veteran specifically claimed 
service connection for "asbestosis."  He asserted that he 
developed this as a result of exposure to asbestos during 
service.  

A private medical record dated March 1998 reveals that a 
pulmonary consultation of the veteran was conducted for 
complaints of "heroic snoring" which was so load that it 
forced the veteran's wife to sleep in a different room.  An 
occupational history as a miner was noted along with a 25 
pack year history of smoking with it being noted that he quit 
in 1970.  No mention of any exposure to asbestos, either 
during or after military service, was noted.  The diagnosis 
was probable obstructive sleep apnea and heroic snoring.  

In October 1998, another private pulmonary evaluation was 
conducted.  This report indicates that pulmonary function 
tests (PFTs) were conducted along with chest x-ray 
examination.  In the introduction section of this report the 
physician indicated that review of the chest x-ray was "most 
consistent with very simple coal miner's pneumoconiosis."  
However on diagnostic impression the physician indicated 
"very mild case of obstructive lung disease.  I see no 
evidence of coal worker's pneumoconiosis."  Obstructive 
sleep apnea was also still suspected of being present.  A 
series of private medical treatment records dated in 2002 
also indicated diagnoses of COPD.  

In May 2003, a VA examination of the veteran was conducted.  
The examination report indicates that the veteran "was in 
the Navy but he did not work around asbestos.  He is a 
retired coal miner.  He has been told that he has no black 
lung disease."  The Board notes that this contrasts with the 
written statements the veteran has submitted to adjudication 
authorities which claim exposure to asbestos during service.  
The veteran reported having symptoms of coughing with 
production of sputum, but he did not indicate the presence of 
shortness of breath.  The diagnosis was very mild chronic 
bronchitis and COPD which was probably related to the 
veteran's post-service employment as a coal miner.  The 
examining physician did not indicate that the veteran had an 
asbestos related disorder, or that any pulmonary disability 
diagnosed was related to service or asbestos exposure during 
service.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity. 
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

"Asbestosis is a pneumoconiosis due to asbestos particles; 
pneumoconiosis is a disease of the lungs caused by the 
habitual inhalation of irritant mineral or metallic 
particles."  McGinty v. Brown, 4 Vet. App. 428, 429 (1993).  
Another similar definition of pneumoconiosis is "a condition 
characterized by permanent deposition of substantial amounts 
of particulate matter in the lungs, usually of occupational 
or environmental origin."  Dorland's Illustrated Medical 
Dictionary, 1315 (28th ed., 1994).

In McGinty v. Brown, the Court observed that there has been 
no specific statutory guidance with regard to claims for 
service connection for asbestosis and other asbestos-related 
diseases, nor has VA promulgated any regulations.  McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993). However, VA has issued a 
circular on asbestos-related diseases, entitled Department of 
Veterans Benefits, Veteran's Administration, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), that provides some guidelines for considering 
compensation claims based on exposure to asbestos. Id.  The 
Board notes that the DVB circular has been subsumed verbatim 
as § 7.21 of VA Manual ADMIN21 (M21-1).

More recently the Court has held that

neither MANUAL M21-1 nor the CIRCULAR creates a 
presumption of exposure to asbestos solely from 
shipboard service.  Rather, they are guidelines 
which serve to inform and educate adjudicators as 
to the high exposure of asbestos and the prevalence 
of disease found in insulation and shipyard workers 
and they direct that the raters develop the record; 
ascertain whether there is evidence of exposure 
before, during, or after service; and determine 
whether the disease is related to the putative 
exposure.

Dyment v. West, 13 Vet. App. 141 (1999); see also, Nolen v. 
West, 12 Vet. App. 347 (1999); VAOGCPREC 4-00; 65 Fed. Reg. 
33422 (2000).

As noted above, the veteran served in the Navy as a member of 
various Naval Construction Battalions.  In that service, it 
is conceivable that he was exposed to asbestos.  For the 
purpose of this decision alone, the Board will concede that 
he was exposed to asbestos during service.  Nevertheless, the 
preponderance of the evidence is against service connection 
for a respiratory disorder, presently diagnosed as COPD.  
There is no medical evidence showing a diagnosis of any 
asbestos related respiratory disorder.  The medical evidence 
reveals that he was first diagnosed with a respiratory 
disorder in the 1990s.  There is no competent medical 
evidence which in any way relates the veteran's current COPD 
to active service or any claimed asbestos exposure during 
service.  Rather, the medical evidence of record indicates 
that the veteran's current pulmonary disorders are related to 
his long period of employment as a coal miner after service.  
Accordingly, service connection must be denied.  

D.  Dental Disorder

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions listed under 
38 C.F.R. § 4.150, such as impairment of the mandible, loss 
of a portion of the ramus, and loss of a portion of the 
maxilla.  Compensation is available for loss of teeth only if 
such is due to loss of substance of body of maxilla or 
mandible.  

Otherwise, a veteran may be entitled to service connection 
for dental conditions including treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease, for the sole purposes of receiving VA 
outpatient dental services and treatment, if certain criteria 
are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.

The rating activity should consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service and, when 
applicable, to determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war.  38 C.F.R. § 3.381(b)

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
there is no basis for compensation for any dental disorder.  
The evidence of record shows that determinations were made in 
April and June 1958 which denied the veteran's claim for VA 
outpatient dental treatment.  In this regard, the Board notes 
that the veteran's current claim is merely that he had 
abscessed teeth extracted during service.  The veteran has 
not been shown to have loss of teeth due to the loss of 
substance of the body of the maxilla or mandible.  Nor does 
he have any of the other dental disorders listed under 38 
C.F.R. § 4.150. Therefore, the Board finds that service 
connection for a dental disorder for compensation purposes 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).

ORDER


Service connection for tinnitus; hypertension; a respiratory 
disorder, to include COPD; and a dental disorder is denied.




REMAND

With respect to the claim for service connection for 
bilateral hearing loss, the RO denied service connection in 
an August 2003 rating decision.  The veteran submitted a VA 
Form 9 dated June 2004 which can be construed as a timely 
Notice of Disagreement with respect to the denial of service 
connection for hearing loss.  To date, the RO has not issued 
the veteran a Statement of the Case (SOC) with respect to 
this claim.  Under the circumstances, the Board has no 
discretion and is obliged to remand this issue to the RO for 
the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 
(1997).

The other issues remaining on appeal are all orthopedic in 
nature:  bilateral knee disorder, including arthritis of the 
right knee; degenerative disc disease of the lumbar spine; 
and a head injury resulting in a depressed skull fracture.  
Additional examination is necessary to obtain the evidence 
necessary to adjudicate the veteran's claims.   

The Court has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Issue the veteran an SOC with 
respect to his claim seeking service 
connection for bilateral hearing loss, 
to include notification of the need to 
timely file a Substantive Appeal to 
perfect his appeal on this issue. The 
RO should allow the appellant the 
requisite period of time for a 
response.

2.  The veteran should be accorded the 
appropriate joints examination for knee 
disabilities.  The report of examination 
should include a detailed account of all 
manifestations of the disorder found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  Specifically, 
x-ray examination of both of the veteran's 
knees should be conducted.  

The examiner is informed that the veteran 
claims that he fell and injured both knees 
aboard ship during active service in 
approximately 1950 or 1951.  He claims 
that both knees were injured but that 
minimal medical treatment was provided at 
the time because the ship only had a 
corpsman and not a Medical Doctor aboard.  

The examiner is requested to indicate, if 
possible, an opinion as to the etiology of 
any knee disability found to be present.  
Specifically:

Does the veteran have arthritis 
that is at least as likely as not 
(50%) related to a fall in service?

Is any other knee disability at 
least as likely as not (50%) 
related to military service?

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

3.  The veteran should be accorded the 
appropriate examination for spine 
disabilities.  The report of examination 
should include a detailed account of all 
manifestations of the lumbar spine 
disorders, including degenerative disc 
disease, found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

The examiner is informed that the veteran 
claims that he fell and injured his spine 
aboard ship during active service in 
approximately 1950 or 1951.  He claims 
that his spine was injured in service but 
that minimal medical treatment was 
provided at the time because the ship only 
had a corpsman and not a Medical Doctor 
aboard.  

The examiner is requested to review the 
private medical evidence of record dated 
in 1992 and indicate, if possible, an 
opinion as to the etiology of any lumbar 
spine disability found to be present.  
Specifically:

Is any lumbar spine disability at 
least as likely as not (50%) 
related to military service?

Is it at least as likely as not 
(50%), that any current lumbar 
spine disorder is caused, or 
aggravated by the veteran's knee 
disorders?

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

4.  The veteran should be accorded the 
appropriate examination for the residuals 
of a head injury, including a skull 
fracture.  The report of examination 
should include a detailed account of all 
manifestations of the disorder found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  Specifically, 
the appropriate radiology testing of the 
veteran's skull should be conducted and 
the physician should indicate the exact 
location of any residual defect from a 
claimed depressed skull fracture.  

The examiner is informed that the veteran 
claims that he fell and injured his head 
aboard ship during active service in 
approximately 1950 or 1951.  He claims 
that he knocked a hole in his head" that 
bled profusely but that minimal medical 
treatment was provided at the time because 
the ship only had a corpsman and not a 
Medical Doctor aboard.  

The examiner is requested to indicate, if 
possible, an opinion as to the etiology of 
any skull fracture residual disability 
found to be present.  Specifically:

Is any residual of a depressed 
skull fracture at least as likely 
as not (50%) related to military 
service?

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

5.  Following the above, readjudicate 
the appellant's claims.  If any benefit 
on appeal remains denied, a 
Supplemental Statement of the Case 
should be issued and the appellant and 
his representative should be afforded 
an opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


